Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on October 22, 2021.
.
Status of Claims
Cancellation of claims 1-12 and addition of claims 13-22 and 24-32 is acknowledged.
Claims 13-22 and 24-32 are currently pending and are the subject of this office action.
Claims 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 24, 2019.
Claims 13-22 and 24-30 are presently under examination.

Priority
The present application is a 371 of PCT/IN17/50352 filed on 08/19/2017, and claims priority to foreign application INDIA 201621028288 filed on 08/19/2016.


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) This is a new matter rejection.

Claim 18 recites: “wherein the seal coating comprises microcrystalline cellulose and magnesium stearate”.  However, a careful review of the specification and the claims, as originally filed, does not appear to lend support for the above limitation.   The specification teaches that: “seal coat comprises film forming polymeric materials, such as but not limited to, hydroxypropylmethyl cellulose, hydroxypropyl cellulose, polyvinyl pyrrolidone, methylcellulose, carboxymethyl cellulose, hypromellose, acacia, gelatin to increase adherence and coherence of the seal coat” (see page 14, last paragraph).  However, there is no mention of microcrystalline cellulose and magnesium stearate as seal coatings.








Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

Claim 30 recites: “wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention... one must define a compound by ‘whatever 
Claim 30 encompasses pharmaceutical compositions further limited by their pharmacokinetic (PK) properties and physicochemical properties. Therefore, the claims encompass a genus of pharmaceutical compositions defined by its PK and physicochemical properties, which is simply a wish to know the identity of such composition with that PK or physicochemical property. Accordingly, there is insufficient written description encompassing a “pharmaceutical composition wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml” because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of a “pharmaceutical composition wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml” are not set forth in the specification as-filed, commensurate in scope with the claimed invention. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v.Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences. The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Per the Enzo court’s example, (Enzo Biochem, Inc. i/. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.
Similarly, “pharmaceutical compositions wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml’’ do not distinguish any particular pharmaceutical composition from others having the same activity or function and as such does not satisfy the written-description requirement. Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
M.P.E.P. 2163 ll-A-3-a ii) states: “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i) (C), above). See EliLilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the genus.” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)(“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.)”.
In the instant case, Applicant discloses a few specific formulations (see specification pages 17-25, Examples 1 -6).  The formulations are very similar and contain very specific amounts of active ingredient (Ibrutinib) and very specific excipients in very specific amounts/ratios, which apparently satisfy the PK requirements disclosed in claim 30.
There is no indication in the instant specification, nor in the prior art, which other combination of excipients, amounts/ratios of excipients and polymorph and/or salt of ibrutinib in the formulation are required in order to achieve the required PK parameters of claim 30.
Given the broad scope of the claimed subject matter (the large genus of pharmaceutical compositions that might satisfy the instant PK parameters), applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the genus of pharmaceutical formulations comprising ibrutinib and a pharmaceutically acceptable excipient, that will achieve the PK parameters of claim 30.
“pharmaceutical compositions wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus. See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
In summary, the skilled in the art will not know which carriers, specific amount and proportion of excipients, polymorph, salts and proportion of ibrutinib should be present in the pharmaceutical composition in order to satisfy the above PK and physicochemical limitations.
Applicant is trying to limit the formulation for what it does instead of what it is.

	








Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-17, 19-22, 24-25, 27 and 29-30 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Smyth et. al. (US 9,296,753)

For claims 13 and 15-17, Smyth teaches pharmaceutical compositions comprising the compound: 1-((R)-3-(4-amino-3-(4-phenoxyphenyl)-1H-pyrazolo[3,4- d]pyrimidin-1-yl)pi- peridin-1-yl)prop-2-en-1-one (Ibrutinib) (see abstract for example), wherein ibrutinib is in either amorphous (see column 1, line 56; column 2, line 36 and column 16, line 10), or polymorphic form C (see column 4, line 45 and 64; column 7, line 33; column 10, line 16 and column 16, line 20).
	The pharmaceutical composition comprises (see column 8, lines 41-49):
a) 140 mg of ibrutinib,
b) Croscarmellose sodium (a disintegrant, see column 8, lines 1 and 2) 7.0 wt. %,
c) Microcrystalline cellulose (a diluent, see column 7, lines 54 and 62) 45.9 wt. %, and

All of the above amounts and percentages anticipate the amounts and percentages of instant claim 13.
Finally, Smyth teaches that ibrutinib can be in the form of granules (see column 42, line 26 and 61; and column 50, line 23).

CLAIM INTERPRETATION: for claim 14, the phrase “in an amount from 1-3% w/w” is going to be interpreted as any amount or range that starts at any percentage point between 1% and 3% with any upper limit, since there is no upper limit requirement.  In other words any range that starts between 1% and 3%, regardless of the upper limit will be considered anticipatory of the “from 1-3% w/w” requirement.
.
For claim 14, Smyth further teaches that the formulations can be in the form of a hard gelatin capsule (see column 10, line 37; column 42, lines 39-50; and column 46, lines 39-51).  Smyth also teaches that the capsules can be made from animal derived-gelation or plant derived HPMC (Hydroxypropylmethyl cellulose) (see column 42, lines 51-63).  Smyth also teaches that suitable carriers for use in the solid dosage include but are not limited to: acacia, gelatin and hydroxypropylmethyl cellulose (see column 43, lines 42-51).  Finally, Smyth teaches that the formulations can also comprise hypromellose (see column 73, Example 11, Table 6).
According to the specification, gelatin, acacia HPMC and hypromellose are considered components of a seal coating components (see instant specification, page 14, last paragraph).  
hypromellose can be present in a range of 2% to 10% (see column 73, Example 11, Table 6.) which anticipates the instantly claimed range (from 1-3% w/w, see above CLAIM INTERPRETATION).

For claims 19 and 27, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55) which anticipates the instantly claimed ranges.

For claim 20, Smyth teaches that the disintegrant croscarmellose sodium is present in an amount of 23.0 mg (see column 8, line 56), which anticipates the instantly claimed range.

For claim 21, Smyth teaches that ibrutinib can be in an amorphous form (see column 1, line 56; column 2, line 36 and column 16, line 10).

For claims 22 and 24, Smyth further teaches the presence of the surfactant sodium lauryl sulfate (sodium dodecyl sulfate) which is present in an amount of 4.2 wt. % (see column 8, line 48) which anticipates the range of claim 22.

For claim 25, Smyth teaches that ibrutinib can be in polymorphic form C (see column 4, line 45 and 64; column 7, line 33; column 10, line 16 and column 16, line 20).




Smyth teaches all the limitations of claim 30, except for: “wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml”.
However, these PK parameters will depend on the specific formulations, like for example: the concentration of ibrutinib in the formulation, the specific excipients and amount/ratio of excipients in the formulation, specific type of formulation, etc., all of which are anticipated by the formulations disclosed by Smyth .  As such, the same or similar PK parameters are expected 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical formulations comprising ibrutinib disclosed by Smyth, which anticipates all the structural limitations of claim 30, do not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in claim 30 of the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instantly claimed pharmaceutical composition is different from the pharmaceutical composition/s taught by the prior art and to establish patentable differences. 
See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).


Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1) Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Sahoo et. al. (WO 2013/179307, 12-2013) and Podhipleux et. al. (US 2005/0276848).

Smyth teaches all the limitations of claim 18 (see above 102(a)(1) rejection), except for the seal coating comprising microcrystalline cellulose and magnesium stearate.  However, Sahoo teaches that microcrystalline cellulose has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example: page 5, lines 2-3 and lines 12-13; and page 6, lines 20-21). Podhipleux teaches that magnesium stearate has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example paragraphs [0059] and [0060]).
Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to substitute one functional equivalence (any seal coating excipient like HPMC) for another (microcrystalline cellulose and/or magnesium 

2) Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Shu et. al. (US 2016/0038496).

Smyth teaches all the limitations of claim 26 (see above 102(a)(1) rejection), except for the formulation not containing a surfactant.  However, Shu teaches very similar ibrutinib formulations comprising excipients like microcrystalline cellulose (a diluent), croscarmellose sodium (a disintegrant) and Magnesium stearate (a lubricant) which do not contain a surfactant (see for example, page 3, left column paragraphs [002] through [0028]), thus resulting in the practice of claim 26 with a reasonable expectation of success.

3) Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753).

Smyth teaches all the limitations of claim 28 (see above 102(a)(1) rejection), except for the amount of 135.4-149.25 mg of microcrystalline cellulose.
However, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55), which is very close to the claimed range (135.4-149.25 mg).
 prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
All this will result in the practice of claim 28 with a reasonable expectation of success.













Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1) Claims 13-17, 19-22 and 24-25 and 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Sahoo et. al. (WO 2013/179307, 12-2013) and Podhipleux et. al. (US 2005/0276848).

For claims 13 and 15-17, Smyth teaches pharmaceutical compositions comprising the compound: 1-((R)-3-(4-amino-3-(4-phenoxyphenyl)-1H-pyrazolo[3,4- d]pyrimidin-1-yl)pi- peridin-1-yl)prop-2-en-1-one (Ibrutinib) (see abstract for example), wherein ibrutinib is in either amorphous (see column 1, line 56; column 2, line 36 and column 16, line 10), or polymorphic form C (see column 4, line 45 and 64; column 7, line 33; column 10, line 16 and column 16, line 20).
	The pharmaceutical composition comprises (see column 8, lines 41-49):
a) 140 mg of ibrutinib,
b) Croscarmellose sodium (a disintegrant, see column 8, lines 1 and 2) 7.0 wt. %,

d) Magnesium stearate (a lubricant, see column 8, lines 8 and 11) 0.5 wt. %.
All of the above amounts and percentages anticipate the amounts and percentages of instant claim 13.
Finally, Smyth teaches that ibrutinib can be in the form of granules (see column 42, line 26 and 61; and column 50, line 23).

The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of variables (ibrutinib granules, amorphous or polymorphic form C ibrutinib, etc.), anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various structural limitations of the ibrutinib formulation disclosed by Smyth (ibrutinib granules, amorphous or polymorphic form C ibrutinib, etc.) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”, thus resulting in the practice of claims 13 and 15-17 with a reasonable expectation of success.


CLAIM INTERPRETATION: for claim 14, the phrase “in an amount from 1-3% w/w” is going to be interpreted as any amount or range that starts at any percentage point between 1% and 3% with any upper limit, since there is no upper limit requirement.  In other words any range that starts between 1% and 3%, regardless of the upper limit will be considered anticipatory of the “from 1-3% w/w” requirement.
.
For claim 14, Smyth further teaches that the formulations can be in the form of a hard gelatin capsule (see column 10, line 37; column 42, lines 39-50; and column 46, lines 39-51).  Smyth also teaches that the capsules can be made from animal derived-HPMC (Hydroxypropylmethyl cellulose) (see column 42, lines 51-63).  Smyth also teaches that suitable carriers for use in the solid dosage include but are not limited to: acacia, gelatin and hydroxypropylmethyl cellulose (see column 43, lines 42-51).  Finally, Smyth teaches that the formulations can also comprise hypromellose (see column 73, Example 11, Table 6).
According to the specification, gelatin, acacia HPMC and hypromellose are considered components of a seal coating components (see instant specification, page 14, last paragraph).  
Smyth further teaches that hypromellose can be present in a range of 2% to 10% (see column 73, Example 11, Table 6.) which anticipates the instantly claimed range (from 1-3% w/w, see above CLAIM INTERPRETATION).
All this will result in the practice of claim 14 with a reasonable expectation of success.

For claims 19 and 27, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55) which anticipates the instantly claimed ranges.
All this will result in the practice of claims 19 and 27 with a reasonable expectation of success.



All this will result in the practice of claim 20 with a reasonable expectation of success.

For claim 21, Smyth teaches that ibrutinib can be in an amorphous form (see column 1, line 56; column 2, line 36 and column 16, line 10).
All this will result in the practice of claim 21 with a reasonable expectation of success.

For claims 22 and 24, Smyth further teaches the presence of the surfactant sodium lauryl sulfate (sodium dodecyl sulfate) which is present in an amount of 4.2 wt. % (see column 8, line 48) which anticipates the range of claim 22.
All this will result in the practice of claims 22 and 24 with a reasonable expectation of success.

For claim 25, Smyth teaches that ibrutinib can be in polymorphic form C (see column 4, line 45 and 64; column 7, line 33; column 10, line 16 and column 16, line 20).
All this will result in the practice of claim 25 with a reasonable expectation of success.



However, Smyth teaches that the diluent microcrystalline cellulose is present in an amount of 151.4 mg (see column 8, line 55), which is very close to the claimed range (135.4-149.25 mg).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
All this will result in the practice of claim 28 with a reasonable expectation of success.

For claim 29, the ibrutinib formulations disclosed by Smyth on page 8, lines 41-58 do not include an enteric coating.
All this will result in the practice of claim 29 with a reasonable expectation of success.


wherein the oral administration of a single dose form produces a total plasma concentration of at least 200 hr.ng/ml”.
However, these PK parameters will depend on the specific formulations, like for example: the concentration of ibrutinib in the formulation, the specific excipients and amount/ratio of excipients in the formulation, specific type of formulation, etc., all of which are  made obvious by the formulations disclosed by Smyth .  As such, the same or similar PK parameters are expected 
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical formulations comprising ibrutinib disclosed by Smyth, which teaches all the structural limitations of claim 30, do not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in claim 30 of the instant application. In the absence of evidence to the contrary, the burden is on the applicant to prove that the instantly claimed pharmaceutical composition is different from the pharmaceutical composition/s taught by the prior art and to establish patentable differences. 
See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claim 30 with a reasonable expectation of success.





For claim 18 Smyth does not teach the seal coating comprising microcrystalline cellulose and magnesium stearate.  However, Sahoo teaches that microcrystalline cellulose has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example: page 5, lines 2-3 and lines 12-13; and page 6, lines 20-21). Podhipleux teaches that magnesium stearate has been effectively used in pharmaceutical formulations as a seal coat similar to HPMC (see for example paragraphs [0059] and [0060]).
Before the effective filing date of the invention it would have been prima facie obvious for the skilled in the art to substitute one functional equivalence (any seal coating excipient like HPMC) for another (microcrystalline cellulose and/or magnesium stearate) since the prior art teaches that they function in a similar way, thus resulting in the practice of claim 18 with a reasonable expectation of success.

3) Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyth et. al. (US 9,296,753) in view of Shu et. al. (US 2016/0038496).

Smyth teaches all the limitations of claim 26, except for the formulation not containing a surfactant.  However, Shu teaches very similar ibrutinib formulations comprising excipients like microcrystalline cellulose (a diluent), croscarmellose sodium 




















Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
November 3, 2021.